Citation Nr: 0905001	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to February 16, 2005, for iliotibial band syndrome of 
the right knee.  

2.  Entitlement to an evaluation in excess of 30 percent, 
prior to March 29, 2006, and in excess of 40 percent 
thereafter, for iliotibial band syndrome of the right knee 
(excluding the period of time for which a temporary total 
evaluation was in effect).  

3.  Entitlement to an evaluation in excess of 10 percent, 
prior to February 16, 2005, for iliotibial band syndrome of 
the left knee.  

4.  Entitlement to an evaluation in excess of 30 percent, 
prior to March 29, 2006, and in excess of 50 percent 
thereafter, for iliotibial band syndrome of the left knee.  

5.  Entitlement to a temporary total rating, beyond October 
1, 2005, for convalescence based on surgical treatment for 
service-connected right knee iliotibial band syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1998 to 
July 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO), dated in October 2004, 
September 2005, and March 2007, all of which assigned 
increased ratings for the service-connected right and left 
knee disabilities.  The Board notes that since the agency of 
original jurisdiction (AOJ) has not assigned the maximum 
disability ratings possible (except during the period in 
which a total temporary rating was assigned based upon the 
need for convalescence following right knee surgery), the 
appeal for higher ratings remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

This case has previously come before the Board.  In November 
2007, the matters were remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Prior to February 16, 2005, right knee iliotibial band 
syndrome is manifested by periarticular pathology productive 
of painful motion; the appellant essentially retains full 
range of motion of the right knee.  The competent evidence 
establishes no recurrent subluxation or lateral instability.  

2.  The evidence tends to establish that right knee extension 
is limited to 30 degrees or less, from February 16, 2005.  
The competent evidence does not establish a compensable 
degree of flexion and there is no recurrent subluxation or 
lateral instability.

3.  Prior to February 16, 2005, left knee iliotibial band 
syndrome is manifested by periarticular pathology productive 
of painful motion; the appellant essentially retains full 
range of motion in the left knee.  The competent evidence 
establishes that there is no recurrent subluxation or lateral 
instability.  

4.  From February 16, 2005, the evidence tends to establish 
that left knee extension is limited to 45 degrees or less.  
The competent evidence does not establish flexion limited to 
60 degrees or less, and that there is no recurrent 
subluxation or lateral instability.

5.  The competent evidence establishes that the appellant did 
not require convalescence after October 1, 2005 as a result 
of right knee arthroscopic surgery in August 2005.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior 
to February 16, 2005, for iliotibial band syndrome of the 
right knee, have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5014-5257, 5260, 5261 (2008).

2.  From February 16, 2005 (exclusive of the period of time 
in which a temporary total evaluation was assigned), the 
criteria for a 40 percent rating, but not greater, for 
iliotibial band syndrome of the right knee have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5014-5257, 5260, 5261 (2008).

3.  The criteria for a rating in excess of 10 percent, prior 
to February 16, 2005, for iliotibial band syndrome of the 
left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5014-5257, 5260, 5261 (2008).

4.  From February 16, 2005, the criteria for a 50 percent 
rating, but not greater, for iliotibial band syndrome of the 
left knee have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5014-5257, 5260, 5261 (2008).

5.  A temporary total disability rating, beyond October 1, 
2005, for post-surgical convalescence following right knee 
surgery is not warranted.  38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
September 2003 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores, 22 Vet. App. 37 (2008) for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) at a 
minimum, the Secretary is required to notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the Board finds that any deficiency in the VCAA 
notice was harmless error.  The Board notes that the claimant 
was provided pertinent information in the April 2005 
statement of the case and the February 2008 supplemental 
statement of the case.  Further, the VCAA notices, to include 
the August 2003 notice, provided additional information to 
the claimant which complies with Vazquez-Flores.  
Cumulatively, the appellant was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

The appellant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected right or left knee iliotibial 
band syndrome since the claimant was last examined. 38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The January 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that even if 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

A February 2008 letter discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings for 
distinct periods of time, based on the facts are for 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2008).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2008).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Under Diagnostic Code 5014, osteomalacia is to be rated as 
degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 
5003, provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  Shortening of bones of the 
lower extremity, from 1-1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) warrants a 10 percent rating.  Higher 
ratings are assignable for shortening of more than 2 inches.  
38 C.F.R. § 4.71a, Diagnostic Code 5275.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Analysis

Initially, the Board notes that the October 2004 rating 
decision shows that a 10 percent evaluation was assigned for 
left knee iliotibial band syndrome and a 10 percent 
evaluation was assigned for right knee iliotibial band 
syndrome, with each knee rated under Diagnostic Codes 5014-
5257.  In a September 2005 rating decision, the evaluations 
were increased under Diagnostic Codes 5014-5257.  In March 
2007, the AOJ increased the left knee rating under Diagnostic 
Codes 5014-5261 and the right knee rating was increased under 
Diagnostic Codes 5014-5257.  The Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) in making a determination in this case.  

I.  Right Knee

In this case, the AOJ assigned a 10 percent evaluation, from 
April 29, 2004, and a 30 percent rating was assigned from 
February 16, 2005.  In addition, a temporary total evaluation 
was assigned from August 19, 2005 to reflect the need for 
convalescence following surgery.  38 C.F.R. § 4.30.  The 
temporary total evaluation was assigned without regard to the 
other provisions of the rating schedule and such rating was 
followed by a 30 percent rating, from October 1, 2005.  A 40 
percent rating was assigned from March 29, 2006.  The Board 
must evaluate the evidence of record since the filing of the 
claim for an increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It 
is reasonable to conclude that the period of time during 
which the 100 percent evaluation was assigned is not on 
appeal, although the facts during this period of time have 
been considered by the Board.  

The appellant asserts that he is entitled to a rating in 
excess of 10 percent, prior to February 16, 2005, for right 
knee iliotibial band syndrome.  Prior to February 16, 2005, 
the appellant's right knee iliotibial band syndrome has been 
rated by analogy under Diagnostic Code 5014-5257.  Diagnostic 
Code 5014 pertains to osteomalacia which requires that the 
disability be rated on limitation of motion of the affected 
part as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014 
(2008).  Diagnostic Code 5257 pertains to recurrent 
subluxation or lateral instability.  

Initially, the Board notes that the impression of x-ray 
examination of the right knee in November 2003 was 
degenerative changes with joint space narrowing, and the 
November 2003 VA examination report notes full extension and 
full flexion to 130 degrees, without pain.  In addition, 
while pain and crepitation were noted in association with 
iliotibial band syndrome on VA examination in August 2004, 
the examiner identified almost perfect bilateral findings of 
the knees, to include full flexion and extension.  Thus, a 
higher rating is not warranted based on limitation of motion.  
Flexion is not limited to 30 degrees or less and extension is 
not limited to 15 degrees or less.  

The Board has considered whether an increased rating would be 
warranted based on functional loss due to fatigability, 
incoordination, and lack of endurance.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In that regard, the Board accepts the appellant's 
complaints of pain in the knee.  
The competent evidence, however, does not establish that 
right knee iliotibial band syndrome results in the functional 
equivalent of limitation of extension to 15 degrees or the 
functional equivalent of flexion to 30 degrees.  The November 
2003 VA examination report notes musculature of the lower 
extremity including quadracep, tripcep and calf muscles, was 
well developed, and bilaterally symmetrical, and no redness, 
swelling, or overt bony deformity was noted.  In addition, 
the report notes that the appellant was able to do a full 
squat rise without difficulty, and no sign of atrophy or 
wasting was noted.  Difficulty bearing weight on the right 
was attributed to nonservice-connected pes planus.  

In addition, on VA examination in August 2004, while a 
slightly antalgic gait was noted, the examiner reported that 
the appellant was able to move well down the hallway, was 
able to perform tip toe and heel walk, and that his deep 
tendon reflexes and peripheral pulses were intact.  While 
pain was noted after three repetitions, he was able to squat 
holding onto the examining table, Romberg's was normal, and 
no neurological loss of sensation, redness, heat or swelling 
was noted.  The February 2005 VA examination report notes 
that the appellant was able to complete up to 12 out of 20 
repetitions of stepping, was able to crawl, was able to walk 
on a treadmill for one minute and 58 seconds, and was able to 
walk up to one mile.  

The Board has also considered whether separate ratings may be 
assigned under Diagnostic Code 5260 (leg limitation of 
flexion) and Diagnostic Code 5261 (leg limitation of 
extension) for disability of the same knee joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  As the degree of impairment of the right knee as to 
flexion and extension is not to a compensable degree, 
separate ratings for flexion and extension are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board further finds that a separate evaluation is not 
warranted under Diagnostic Code 5257.  In that regard, the 
Board notes that while complaints of falling due to buckling 
of the knees were noted on VA examination in November 2003, 
the examiner reported that McMurray's and drawer sign were 
negative, as was bounce test, and lateral and medial 
stability was specifically noted.  In addition, while 
tenderness was noted in August 2004, there was no ligament 
laxity, anteriorly, posteriorly or laterally.  In a December 
2005, his fall risk was attributed to medications that that 
he was taking.  Regardless, the Board finds that the 
competent, objective, and reliable evidence does not 
establish that a separate rating is warranted based on 
recurrent subluxation or lateral instability.  

The Board notes that while complaints of leg length 
discrepancy have been noted, the August 2004 examiner 
reported that the anterior iliac crest to the medial 
malleolus was 96 cm on the right and 96.25 on the left.  
Thus, a higher rating is not warranted under Diagnostic Code 
5275.  

In addition, the Board notes that a determination as to the 
degree of impairment due to the right knee iliotibial band 
syndrome requires competent evidence.  Importantly, the 
appellant is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to the degree of impairment due to 
the service-connected right knee disability.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the competent and objective medical evidence in regard to the 
degree of impairment, prior to February 16, 2005.  In that 
regard, the Board notes that the November 2003 and August 
2004 VA examiners reviewed the claims file and provided 
detailed reports with objective findings.  The competent 
evidence establishes that actual limitation of extension or 
the functional equivalent of limitation of extension it not 
limited to 15 degrees.  In addition, the competent evidence 
establishes that actual limitation of flexion or the 
functional equivalent of limitation of flexion is not to a 
compensable degree.  
Thus, the Board finds that a rating in excess of 10 percent 
is not warranted for right knee iliotibial band syndrome, 
prior to February16, 2005.  

In regard to the appellant's assertions in a May 2005 VA Form 
9 that he is unable to work due to his service-connected knee 
disabilities, an August 2004 VA examination report notes that 
the appellant was working and was able to drive a car.  In 
addition, a March 2005 report notes vocational impairment due 
to both service-connected and nonservice-connected 
disabilities.  A February 2005 report notes impairment due to 
mood disorder.  It was noted that he had no limitations with 
working indoors, no restrictions with working in wet and 
humid settings, was able to tolerate working in a noisy 
environment, and was able to tolerate working with fumes, 
gases, chemicals, and odors.  The Board notes that an April 
2008 rating decision shows that service connection for 
bipolar disorder and a mood disorder was established from May 
2005.  Regardless, the 10 percent evaluation assigned 
contemplates impairment in earning capacity, including loss 
of time from exacerbations due to the right knee disability.  
38 C.F.R. § 4.1 (2008).  

In sum, the competent evidence establishes periarticular 
pathology productive of painful motion, and separate 
evaluations for limitation of flexion and extension are not 
warranted.  In addition, the competent evidence establishes 
no recurrent subluxation or lateral instability.  Thus, a 
rating in excess of 10 percent prior to February 16, 2005 is 
not warranted. 

Next, the Board notes that the AOJ has assigned a 30 percent 
evaluation from February 16, 2005 (excluding the period for 
which a temporary total evaluation was assigned based on the 
need for convalescence) and a 40 percent evaluation has been 
assigned from March 29, 2006.  In that regard, the Board 
notes that a March 2007 rating decision reflects that the 40 
percent evaluation was assigned, in part, based on the 
findings reported in the March 2006 VA examination report.  
The Board notes that the findings contained in that report 
include the examiner's notation of symptom magnification with 
extreme guarding to prevent the knees from going through any 
range of motion "whatsoever," and exhibition of numerous 
pain behaviors.  Nevertheless, the AOJ determined that the 
findings supported a 40 percent rating, and the Board 
concludes that the AOJ did what was intended.  The Board, 
however, is unable to determine that the appellant's right 
knee iliotibial band syndrome became worse on the exact day 
of the March 2006 VA examination.  

In that regard, the Board notes that while the January 2008 
VA examiner identified June 1, 2005 as the date upon which an 
increase in the degree of right knee impairment occurred, the 
February 2005 VA examination vocational rehabilitation 
assessment report notes right knee flexion of 20 degrees and 
extension to 20 degrees, and that he was unable to bend his 
knee.  The Board notes that these findings are inconsistent 
with the other findings of record.  Whether such are the 
result of noted symptom magnification or whether the findings 
represent a temporary increase in the degree of impairment 
near in time to the to the right knee arthroscopic surgery in 
August 2005, in light of the AOJ's determination that a 40 
percent evaluation was supportable based on the March 2006 VA 
examination, coupled with February 2005 findings and the 
January 2008 VA examiner's opinion to the effect that right 
knee impairment underwent an increase in the degree of 
impairment in 2005, the Board finds that the 40 percent 
evaluation assigned is supportable from February 16, 2005.  

As noted, the February 2005 report reflects the appellant is 
unable to work due, in part, to psychiatric symptoms.  
Regardless, the 40 percent disability evaluation contemplates 
impairment in earning capacity, including loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2008).  

An evaluation in excess of 40 percent is not warranted.  
Records, dated in December 2005, note that the appellant was 
ambulatory and was able to complete activities of daily 
living.  A January 2006 VA record notes a normal gait, that 
the joints were not swollen and were of normal color, and 
that there was no tenderness.  On VA examination in January 
2008, range of motion was 0 to 110 degrees, the knee appeared 
normal and there was no obvious joint effusion or deformity 
of the joint.  In addition, the March 2006 VA examination 
report notes x-ray examination of the right knee was normal, 
and flexion was to 104 degrees and extension to -43 degrees, 
and thus a higher evaluation is not warranted based on 
limited motion, flexion or extension.  

As noted above, a determination as to the degree of 
impairment due to the service-connected right knee disability 
requires competent evidence, and while the appellant is 
competent to report his symptoms, his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In that regard, the Board notes that competence and 
credibility are to be distinguished.  While the March 2006 VA 
examination reflects additional functional loss, the Board 
finds the report to be of diminished probative value given 
the notations of symptom magnification and numerous pain 
behaviors noted.  The Board notes that while the March 2006 
report notes an antalgic gait, that the appellant could only 
walk a short distance with essentially no standing and 
difficulty transferring from his chair to the examination 
table, and that he required a motorized wheelchair for 
ambulation, other records, dated in March 2006, note that he 
did some walking and activities of daily living around the 
house, and was advised to exercise, to include briskly 
walking for an hour each day, at least three to four times 
per week.  

In addition, while a December 2005 record reflects that the 
appellant requested a motorized scooter due to complaints of 
being unable to walk, range of motion was reported as 0 to 
110 degrees.  A December 2005 record attributes a fall risk 
to medications the appellant was taking, and a February 2006 
record notes that he was not at risk for falls.  
Significantly, the January 2008 VA examiner noted no 
additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance on repetitive use, and 
specifically stated that the appellant did not need an 
assistive device for walking short distances, such as in the 
office setting on a level surface.  While an incapacitating 
episode in association with right knee symptoms was noted, 
the September 2005 rating decision reflects that a temporary 
total evaluation based on the need for convalescence 
following right knee surgery was assigned.  The January 2008 
examiner stated that the appellant's right knee disability 
typically did not cause the severity of impairment of which 
the appellant complained, and thus, it was unclear as to why 
he appeared to have had such a worsening in his ability to 
ambulate since 2005, noting surgical findings did not 
correlate well with the appellant's complaint of inability to 
ambulate more than 10 to 15 minutes at a time and an 
inability to stand for more than 10 minutes.  

In addition, the Board notes that while a December 2005 
record notes hypermobility of the knee, on VA examination in 
March 2006, the anterior and posterior cruciate ligaments 
stability test of the knee was normal, as was the medial and 
lateral collateral ligaments stability test and the medial 
and lateral meniscus stability test.  The January 2008 
examination report specifically notes that the knee joint was 
stable.  Thus, the Board finds that the competent evidence 
establishes that a separate rating is not warranted under 
Diagnostic Code 5257.  

In addition, and as noted above, the November 2003 VA 
examination report shows that the anterior iliac crest to the 
medial malleolus was 96 cm on the right and 96.25 on the 
left.  Thus, a higher rating is not warranted based on leg 
length discrepancy under Diagnostic Code 5275.  In addition, 
the competent, reliable evidence establishes that the right 
knee is not extremely unfavorably ankylosed in flexion a an 
angle of 45 degrees or more.  

In this case, the Board has accorded more probative value to 
competent evidence, to include the January 2008 medical 
opinion.  The examiner reviewed the claims file, detailed 
objective findings were reported based on reliable 
principles, and the findings are supported by treatment 
records.  

The preponderance of the evidence is against a rating in 
excess of 10 percent prior to February 16, 2005.  The 
evidence is in favor of a 40 percent evaluation, from 
February 16, 2005.  The preponderance of the evidence is 
against a rating in excess of 40 percent and there is no 
doubt to be resolved.  Consequently, the benefits sought on 
appeal are granted, in part. 

II.  Left Knee

The AOJ has assigned staged ratings for the appellant's 
service-connected left knee iliotibial band syndrome; that 
is, separate ratings for separate periods of time based on 
the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The appellant's left knee iliotibial band syndrome has been 
rated as 10 percent disabling from April 2004, 30 percent 
disabling from February 16, 2005, and 50 percent disabling 
from March 29, 2006, under Diagnostic Codes 5014-5261.  The 
Board must evaluate the evidence of record since the filing 
of the claim for an increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts). 

Prior to February 16, 2005, the appellant's left knee 
iliotibial band syndrome is rated under Diagnostic Codes 
5014-5257.  While Diagnostic Code 5257 pertains to recurrent 
subluxation and lateral instability, an October 2004 rating 
decision reflects that the disability evaluation was assigned 
based on pain and limitation of motion under Diagnostic Code 
5014.  The Board notes that while separate ratings can be 
assigned for arthritis and recurrent subluxation or lateral 
instability, in this case the Board has accorded more 
probative value to the competent and probative medical 
evidence establishing that a separate rating is not warranted 
under Diagnostic Code 5257.  

In that regard, the Board notes that while complaints of 
falling due to buckling of the knees were noted on VA 
examination in November 2003, and noted by the appellant's 
former spouse, the November 2003 examiner reported that 
McMurray's and drawer sign were negative, as was bounce test, 
and lateral and medial stability was specifically noted.  In 
addition, while tenderness was noted in August 2004, there 
was no ligament laxity, anteriorly, posteriorly or laterally.  
In a December 2005, his fall risk was attributed to 
medications that that he was taking.  Regardless, the Board 
finds that the competent, objective, and reliable evidence 
does not establish that a separate rating is warranted based 
on recurrent subluxation or lateral instability.  Thus, a 
separate and/or higher evaluation is not warranted under 
Diagnostic Code 5257.  

In regard to limitation of motion, the Board notes that while 
x-ray examination of the left knee in November 2003 showed 
degenerative changes with joint space narrowing, the November 
2003 VA examiner reported that there was full flexion and 
full extension to 130 degrees, without pain.  In addition, 
while pain and crepitation were noted in association with 
iliotibial band syndrome on VA examination in August 2004, 
the examiner identified almost perfect bilateral findings of 
the knees, to include full flexion and extension of the left 
knee.  Thus, a higher rating is not warranted based on 
limitation of motion.  Flexion is not limited to 60 degrees 
or less and extension is not limited to 15 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has considered whether an increased rating would be 
warranted based on functional loss due to pain, fatigability, 
incoordination, and lack of endurance.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Even accepting the appellant's complaints of knee 
pain, the competent evidence does not show that the left knee 
iliotibial band syndrome results in the functional equivalent 
of limitation of extension to 15 degrees or the functional 
equivalent of flexion equivalent to a compensable degree.  
The November 2003 VA examination report notes musculature of 
the lower extremity including quadriceps, triceps and calf 
muscles, was well developed, and bilaterally symmetrical, 
with no redness, swelling, or overt bony deformity, and no 
sign of atrophy or of wasting.  The Board notes that 
difficulty bearing weight on the left forefoot was attributed 
to great toe inflammation, not service-connected left knee 
iliotibial band syndrome.  In addition, on VA examination in 
August 2004, while a slightly antalgic gait was noted, the 
examiner reported that the appellant was able to move well 
down the hallway, was able to perform tip toe and heel walk, 
and that his deep tendon reflexes and peripheral pulses were 
intact.  In addition, while pain was noted after three 
repetitions, he was able to squat holding onto the examining 
table, Romberg's was normal, and no neurological loss of 
sensation, redness, heat or swelling was noted.  Thus, the 
Board finds that even in consideration of any additional 
functional loss, flexion is not limited to 60 degrees and 
extension is not limited to 5 degrees, and a higher rating is 
not warranted based on limitation of motion. 

The Board notes that while the August 2004 report of 
examination reflects complaints of leg length discrepancy, 
the examiner reported that the anterior iliac crest to the 
medial malleolus was 96 cm on the right and 96.25 on the 
left.  Thus, a higher rating is not warranted under 
Diagnostic Code 5275.  

The February 2005 and July 2006 VA examination reports 
reflect that the appellant is unable to work due, in part to 
psychiatric symptoms.  Regardless, the 10 percent disability 
evaluation contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2008).  The Board notes that service connection for bipolar 
disorder and a mood disorder was established in May 2005 and 
does not provide a basis upon which to assign a higher rating 
for left knee iliotibial band syndrome.  

A determination as to the degree of impairment due to the 
left knee iliotibial band syndrome requires competent 
evidence.  Importantly, the Board notes that the appellant is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment.  His opinion 
alone does not provide a sufficient basis upon which to make 
a determination as to the degree of impairment due to left 
knee iliotibial band syndrome.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent and objective medical evidence in regard to the 
degree of impairment, prior to February 16, 2005.  The Board 
notes that the November 2003 and August 2004 VA examiners 
reviewed the claims file and provided detailed reports 
supported by objective findings based on reliable principles.  
Thus, a rating in excess of 10 percent is not warranted for 
left knee iliotibial band syndrome, prior to February16, 
2005.  

Next, From February 16, 2005, the AOJ rated the appellant's 
left knee iliotibial band syndrome under Diagnostic Codes 
5014-5261.  A 30 percent evaluation was assigned from 
February 16, 2005, and a 50 percent evaluation has been 
assigned from March 29, 2006.  

The Board notes that the March 2007 rating decision reflects 
that the AOJ assigned the 50 percent evaluation based, in 
large part, upon the findings reported in the March 2006 VA 
examination report.  Those findings include the examiner's 
notation of symptom magnification with extreme guarding to 
prevent the knees from going through any range of motion 
"whatsoever," and exhibition of numerous pain behaviors.  
Nevertheless, the AOJ determined that the findings contained 
in the report supported a 50 percent rating and the Board 
will not disturb that evaluation.  However, the Board is 
unable to determine that the degree of impairment upon which 
the 50 percent evaluation was assigned, increase on the exact 
day of the March 2006 VA examination.  

In that regard, and while the January 2008 VA examiner 
identified June 1, 2005 as the date upon which an increase in 
the degree of left knee impairment occurred, a February 2005 
VA vocational rehabilitation assessment report notes left 
knee flexion to 10 degrees and extension to 20 degrees and 
that he was unable to bend his knee.  In light of the AOJ's 
determination that a 50 percent evaluation was supportable 
based upon the findings contained in the March 2006 VA 
examination report, coupled with the January 2008 VA 
examiner's opinion to the effect that the left knee 
impairment underwent an increase in 2005 and findings in 
February 2005, the Board finds that a 50 percent evaluation 
is supportable, from February 16, 2005.  

The competent evidence establishes that an evaluation in 
excess of 50 percent is not warranted.  The Board notes that 
a 50 percent evaluation is the maximum schedular evaluation 
under Diagnostic Code 5260 for limitation of flexion and the 
competent evidence does not establish that a compensable 
rating is warranted based on limitation of flexion, and thus 
separate evaluations for flexion and extension are not 
warranted in this case.  A January 2006 VA record notes a 
normal gait, that the joints were not swollen and were of 
normal color, and that there was no tenderness.  
Significantly, on VA examination in January 2008, the knee 
appeared normal, there was no obvious joint effusion or 
deformity of the joint, and full extension of the left knee 
was noted with flexion to 120 degrees.  

The competent evidence establishes that the knee is not 
unfavorably ankylosed at an angle of 45 degrees or more.  The 
Board notes that while additional functional loss on 
repetitive use by 21 degrees was noted in March 2006 due to 
pain, fatigue, weakness, lack of endurance, the February 2005 
VA examination report notes that the appellant was able to 
complete up to 12 out of 20 repetitions of stepping, was able 
to crawl, was able to walk on a treadmill for one minute and 
58 seconds, and was able to walk up to one mile.  In 
addition, the January 2008 examiner reported no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The examiner added 
that the patellofemoral pain syndrome of the left knee 
typically did not cause the severity of impairment of which 
the appellant complained, noting that it was unclear why the 
appellant appeared to have such a worsening in his ability to 
ambulate since 2005, and added that x-ray examination of the 
left knee in 2006 did not correlate well with the appellant's 
complaint of inability to ambulate more than 10 to 15 minutes 
at a time and inability to stand for more than 10 minutes.  
Regardless, the Board finds that the competent and objective 
evidence establishes that a higher rating is not warranted 
under any applicable Diagnostic Code and separate ratings are 
not warranted for limitation of flexion and extension.  

In addition, the Board finds that a separate rating is not 
warranted under Diagnostic Code 5257 for left knee iliotibial 
band syndrome.  The January 2008 VA examination report notes 
Lachman and McMurray's test were negative, no ligamentous 
instability was identified, and the knee joint was 
specifically noted to be stable.  In addition, the Board 
notes that while a December 2005 record notes hypermobility 
of the knee, on VA examination in March 2006, the anterior 
and posterior cruciate ligaments stability test of the left 
knee was normal, as was the medial and lateral collateral 
ligaments stability test and the medial and lateral meniscus 
stability test of the left knee.  Thus, the Board finds that 
the competent evidence establishes that a separate evaluation 
under Diagnostic Code 5257 is not warranted.  

To the extent that the appellant has asserted leg length 
discrepancy, the Board notes that the maximum schedular 
evaluation under Diagnostic Code 5258 is 20 percent and a 
higher rating is not warranted under that code.  The November 
2003 VA examination report shows that the anterior iliac 
crest to the medial malleolus was 96 cm on the right and 
96.25 on the left.  

In regard to the appellant's assertions in a May 2005 VA Form 
9 that he is unable to work due to his service-connected knee 
disabilities, an August 2004 VA examination report notes that 
the appellant was working and was able to drive a car.  In 
addition, a March 2005 report notes vocational impairment due 
to both service-connected and nonservice-connected 
disabilities.  A February 2005 report notes impairment due to 
mood disorder.  It was noted that he had no limitations with 
working indoors, no restrictions with working in wet and 
humid settings, was able to tolerate working in a noisy 
environment, and was able to tolerate working with fumes, 
gases, chemicals, and odors.  The Board notes that an April 
2008 rating decision shows that service connection for 
bipolar disorder and a mood disorder was established from May 
2005.  Regardless, the 10 percent evaluation assigned 
contemplates impairment in earning capacity due to the left 
knee iliotibial band syndrome, including loss of time from 
due to exacerbations.  

A determination as to the degree of impairment due to left 
knee iliotibial syndrome requires competent evidence.  
Importantly, the appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to service-connected disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent, objective, and reliable medical evidence and 
opinions, to include January 2008 medical opinion.  That 
examiner reviewed the claims file, provided detailed findings 
based on reliable principles, and the findings are supported 
by treatment records.  The Board notes that, in light of the 
March 2006 examiner's notation of symptom magnification, 
extreme guarding, and numerous pain behaviors, the findings 
contained therein are of diminished probative value.  While 
the appellant is competent to report his symptoms, competence 
and credibility are to be distinguished.  The January 2008 
examiner stated that the appellant's left knee disability 
typically did not cause the severity of impairment of which 
the appellant complained, and thus, it was unclear as to why 
he appeared to have had such a worsening in his ability to 
ambulate since 2005, noting x-ray examination of the left 
knee in 2006 did not correlate with the appellant's complaint 
of inability to ambulate more than 10 to 15 minutes at a time 
and an inability to stand for more than 10 minutes.  

The preponderance of the evidence is against a rating in 
excess of 10 percent prior to February 16, 2005, for left 
knee iliotibial and syndrome and there is no doubt to be 
resolved.  The evidence is in favor of a 50 percent 
evaluation from February 16, 2005.  A preponderance of the 
evidence is against an evaluation in excess of 50 percent and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 
2002).  Consequently, the benefits sought on appeal are 
granted, in part.

Extraschedular Consideration

In addition to the above findings, the Board finds that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) is not in order.  
The evidence failed to show that the appellant's right or 
left knee disability has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  While the appellant underwent right knee 
surgery in 2005, such does not constitute frequent 
hospitalization.  In addition, in regard to the appellant's 
assertions in a May 2005 VA Form 9 that he is unable to work 
due to his service-connected knee disabilities, the Board 
notes that the August 2004 VA examination report notes that 
the appellant was working and was able to drive a car.  In 
addition, records in association with vocational 
rehabilitation, to include a February 2005 and March 2005 
report, establish that mood disorders are part of the cause 
of his unemployed status.  It was noted that he had no 
limitations with working indoors, no restrictions with 
working in wet and humid settings, was able to tolerate 
working in a noisy environment, and was able to tolerate 
working with fumes, gases, chemicals, and odors.  The 
competent evidence establishes that neither the right or left 
knee service-connected disabilities have caused frequent 
hospitalization or marked interference with employment.  

Temporary Total Rating

The AOJ assigned a temporary total evaluation, from August 
19, 2005, to reflect the need for convalescence following 
surgical treatment for the right knee under the provisions of 
38 C.F.R. § 4.30.  The temporary total evaluation was 
assigned without regard to the other provisions of the rating 
schedule and such rating is followed by the 40 percent 
rating, herein assigned from February16, 2005.  The appellant 
asserts that he is entitled to an extension of the previously 
assigned temporary total disability evaluation, beyond 
October 1, 2005, for a period of convalescence following 
right knee arthroscopy in August 2005.  In his October 2005 
notice of disagreement, the appellant asserted that he was 
still recovering from knee surgery, and that the temporary 
total evaluation should be extended beyond October 1, 2005.  

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

The total rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end of 
the total rating period. 

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

The record reflects that the appellant underwent right knee 
arthroscopy with micro fracture of the lateral tibial plateau 
and excision of plica in August 2005.  Post operative records 
notes that he was stable and discharged to home with 
instructions for crutches, dressings, and an ace wrap.  On 
telephone follow-up that month, while complaints of pain were 
noted, the record notes no redness, swelling or drainage, and 
the dressing was reported to be clean and dry, and the 
appellant reported a plan to travel.  

The Board notes that there is no competent evidence of recent 
periods of incapacitation requiring bed rest prescribed by a 
physician or hospitalization.  In addition, while the 
records, to include records dated in December 2005, reflect 
complaints of pain and limitation of motion, there is no 
competent evidence of postoperative residuals such as 
incompletely healed surgical wounds, application of a body 
cast, or the necessity for house confinement or continued use 
of a wheelchair or crutches (regular weight-bearing 
prohibited), beyond October 1, 2005.  The Board notes that 
while records, dated in December 2005, reflect complaints of 
knee pain, and that he was unable to walk except to go to the 
bathroom, and that he used a wheelchair when outside 
shopping, the examiner reported normal power, tone, bulk and 
reflexes in the lower extremities.  In addition, the records 
reflect that he was able to complete activities of daily 
living and was ambulatory.  

A determination in this case requires competent evidence.  
The appellant is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination in this matter.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board notes that competence and credibility are to be 
distinguished.  In January 2006, the extremity joints were 
not swollen and of normal color, there was no limitation of 
motion, and no tenderness.  While it was noted that he used a 
cane, the examiner stated that the appellant was able to walk 
and had a normal gait.  A February 2006 record notes that he 
used no ambulatory aid, that his gait was normal, and that he 
was not at risk for falling due to the right knee.  Records 
dated in March 2006, note that he was doing some walking and 
activities of daily living and brisk walks for one hour two 
to three times per week were recommended.  Thus, while the 
record reflects use of a motorized scooter, such is clearly 
not due to necessity of a wheelchair or crutches, with 
regular weight-bearing prohibited, due to right knee surgery, 
beyond October 1, 2005.  The Board notes the January 2008 VA 
examiner stated that it was unclear as to why the appellant 
appeared to have such a worsening in his ability to ambulate 
since the right knee surgery in 2005 and that he did not 
appear to need an assistive device for walking short 
distances in the office setting on a level surface.  

In this case, the Board has accorded more probative value to 
the competent, objective, and reliable medical evidence 
establishing that an extension beyond October 1, 2005 for a 
temporary total evaluation is not warranted.  There is no 
competent evidence of medical restriction in regard to 
working, beyond October 1, 2005, due to the right knee.  
Accordingly, an extension of the temporary total evaluation 
under 38 C.F.R. § 4.30 for convalescence following right knee 
arthroscopic surgery in August 2005 is not extended beyond 
October 1, 2005.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

A rating in excess of 10 percent, prior to February 16, 2005, 
for right knee iliotibial band syndrome is denied.  

A 40 percent evaluation, but not greater, from February 16, 
2005, for right knee iliotibial band syndrome is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

A rating in excess of 10 percent, prior to February 16, 2005, 
for left knee iliotibial band syndrome is denied.  

A 50 percent evaluation, but not greater, from February 16, 
2005, for left knee iliotibial band syndrome, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an extension of a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30, beyond October 1, 
2005, based on the need for convalescence following right 
knee arthroscopic surgery, is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


